       To: The Honorable Frank D. Whitney
              Chief U.S. District Court Judge
    From: Asa Gravley
              U.S. Probation Officer
  Subject: Charles R Burns
              Case Number: 0419 3:09CR00234- 002                                              NORTH CAROLINA WESTERN
              REQUEST TO DESTROY SEIZED PROPERTY                                                       MEMORANDUM
     Date: 1/22/2020


Charles Ralph Burns appeared before Your Honor on 11/28/2018, for a supervised release revocation hearing, based on a
warrantless search that yielded illegal drugs, contraband, and an LG mobile phone. At that hearing, Mr. Burns was found in
violations of his conditions of release. As a result, Mr. Burns was sentenced to 14 months of imprisonment, with no term of
supervised release to follow. While Mr. Burns was an inmate in the Federal Bureau of Prisons (herein BOP), attempts were
made by the U.S. Probation Office to return the defendant’s phone to an approved family member. Mr. Burns’ family failed
to obtain his phone as requested.

At this time, Mr. Burns is no longer in the custody of the BOP, and he is not on supervised release. Additionally, the U.S.
Probation Office does not have current or valid contact information for Mr. Burns. With such, my office is respectfully
requesting to destroy Mr. Burns LG mobile phone, in accordance with U.S. Probation Office policies and procedures.

Thank you for your time and attention to this matter. Please do not hesitate to contact me at 704-350-7677, should you have
any questions.




 THE COURT ORDERS:

 ☒ Destroy Seized Property as Requested
 ☐ Do Not Destroy Seized Property
 ☐ Return Seized Property to the Defendant

                                                            Signed: January 22, 2020
